Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2015/0161314) by Kim (“Kim”).
Regarding claim 1, Kim discloses in FIGs. 6-13B and related text, e.g., a semiconductor device, comprising: 
a pair of first and second dummy active regions (see FIG. 6; there is a “AA1” and “AA3” regions in the SCD1 region; there is also “AA2 and “AA4” regions in the SCD2 regions; in the middle, inside the FD region (“filler design”) there are two unmarked regions that connect the AA1-AA2 and AA3-AA4 respectively; those connecting regions are the “dummy active regions”; see pars. 67-69 for detailed description) extending in a first horizontal direction (horizontal) and spaced apart from each other in a second horizontal direction (vertical) perpendicular to the first horizontal direction; 
a pair of first and second circuit active regions (AA1/AA3; or AA2/AA4) extending in the first horizontal direction and spaced apart from each other in the second horizontal direction; and 
a plurality of line patterns (“DGA”, only 2 are shown; par 69 makes clear that any number of such “lines” could be generated) extending in the second horizontal direction and spaced apart from each other in the first horizontal direction (see FIG. 6), wherein: 
the pair of first and second dummy active regions are disposed between a pair of line patterns adjacent to each other among the plurality of line patterns (for example, the 2 DGA’s), and at least one of the first and second dummy active regions has a width-changing portion (both do in FIG. 6; compare W1/W2 and W3/W4), the width-changing portion being a portion in which a width of the at least one of the first and second dummy active regions changes in the second horizontal direction between the pair of line patterns adjacent to each other (see FIG. 6).
Regarding claim 2, Kim discloses in FIGs. 6-13B and related text, e.g., wherein, in plan view (FIGs. 6, etc., show such view), the first dummy active region has a first dummy active side surface (top horizontal surface) and a second dummy active side surface (bottom horizontal and “changing width” surface) opposing each other, the second dummy active region has a third dummy active side surface (top horizontal and “changing width” surface) and a fourth dummy active side surface (bottom horizontal surface) opposing each other, the second dummy active side surface and the third dummy active side surface oppose each other (see FIG. 6), and each of the first dummy active side surface of the first dummy active region and the fourth dummy active side surface of the second dummy active region has a substantially straight linear line shape in plan view (see FIG. 6).
Regarding claim 3, Kim discloses in FIGs. 6-13B and related text, e.g., wherein the second dummy active side surface of the first dummy active region has a bent portion in plan view (the “changing width” portion).
Regarding claim 4, Kim discloses in FIGs. 6-13B and related text, e.g., wherein the third dummy active side surface of the second dummy active region has a bent portion in plan view (the “changing width” portion).
Regarding claim 5, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: 
the first dummy active region includes a first width portion, a second width portion, and a first width-changing portion between the first width portion and the second width portion (see FIG. 6), a width of the first width portion in the second horizontal direction is greater than a width of the second width portion in the second horizontal direction (see FIG. 6 and FIG. 8 (16-2/16-3); the 3 different pictures show all the permutations required for this claim, and the ones below), and a length of the first width portion in the first horizontal direction is substantially the same as a length of the second width portion in the first horizontal direction (best seen in FIG. 5; MK1 and MK2).
Regarding claim 6, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: 
the first dummy active region includes a first width portion, a second width portion, and a first width-changing portion between the first width portion and the second width portion, a width of the first width portion in the second horizontal direction is greater than a width of the second width portion in the second horizontal direction, and a length of the first width portion in the first horizontal direction is different from a length of the second width portion in the first horizontal direction (the limitations between claim 5 and 6 are virtually identical except for words in bold italics; please note that the precise definition of where the “width-changing portion” starts and ends is not given by claim; hence, by defining this portion slightly wider on one side than on the other, will result in claimed limitations; for example, if “width-changing portion” (which is ill-defined), is defined by Examiner to be slightly wider on the left, that will make the corresponding portion on the left smaller than the one on the right; thus meeting limitations).
Regarding claim 7, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: the first dummy active region includes a first width portion, a second width portion, and a first width-changing portion between the first width portion and the second width portion, a width of the first width portion in the second horizontal direction is greater than a width of the second width portion in the second horizontal direction, the second dummy active region includes a third width portion, a fourth width portion different from the third width portion, and a second width-changing portion between the third width portion and the fourth width portion, and a width of the third width portion in the second horizontal direction is greater than a width of the fourth width portion in the second horizontal direction (this claim requires an embodiment that has 2 different width-changing portions and associated portions to the left and right of it; FIG. 6 and FIG. 8 (16-2/16-3); the 3 different pictures show all the permutations required; thus meeting limitations; also, see MK1/MK2/MK3/MK4 and changing width in-between in FIG. 5).
Regarding claim 8, Kim discloses in FIGs. 6-13B and related text, e.g., wherein the first width portion and the third width portion oppose each other (see FIGs. 6, and FIG. 8 (16-2/16-3); the 3 different pictures show all the permutations required).
Regarding claim 9, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: the first dummy active region includes a first width portion, a second width portion, and a first width-changing portion between the first width portion and the second width portion, a width of the first width portion in the second horizontal direction is greater than a width of the second width portion in the second horizontal direction, the second dummy active region includes a third width portion, a fourth width portion different from the third width portion, and a second width-changing portion between the third width portion and the fourth width portion, and a width of the third width portion in the second horizontal direction is smaller than a width of the fourth width portion in the second horizontal direction (this claim requires an embodiment that has 2 different width-changing portions and associated portions to the left and right of it; there are 2 possible logical possibilities; they are, again, shown in FIG. 8 (16-2 and 16-3); one of these 2 reads on Applicant’s limitations).
Regarding claim 10, Kim discloses in FIGs. 6-13B and related text, e.g., further comprising: a first dummy source/drain region on the first dummy active region (there are 2 DGA’s shown in FIG. 6; the regions to the left and right of gate, over the active, are known as “source/drain”; hence, with 2 gates present, there are 3 source/drains shown);
 a second dummy source/drain region on the second dummy active region (same as above); 
a first circuit source/drain region on the first circuit active region (so, SCD1/AA1; similar to the above, 3 source/drains are shown (the portions to the left/right of the 2 NGA’s shown); 
a second circuit source/drain region on the second circuit active region (same thing as above; but on AA3/SCD1); 
an interlayer insulating layer covering an overall upper surface of each of the first and second dummy source/drain regions (inherent in any multi-layer metal interconnect design; hence, inherent to Kim; with how broadly the Applicant claimed the limitations, there are inherently several such “interlayer insulating layers” (between metal interconnect layers; for example, M1/M2 interlayer insulators) that “cover” (above) upper surfaces of source/drain regions); 
a first source/drain contact plug (not shown in FIG. 6, which concentrates on showing active only; shown in FIG. 18; FIG. 18 shows gate 251 over active 210; there are 2 contacts shown for source/drain one is next to 210 marker, and the other is next to 271 marker; this is the illustration of how Kim does “source/drain contact plug”, and it reads on limitations) electrically connected to the first circuit source/drain region; and 
a second source/drain contact plug electrically connected to the second circuit source/drain region (as was described above).
Regarding claim 11, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: each of the first and second circuit source/drain regions has a symmetrical structure in plan view, and at least one of the first and second dummy source/drain regions has an asymmetrical structure in plan view (this type of combination of features is disclosed in combination of FIG. 6 and 8; the “dummy source/drain” are asymmetrical, because they change width; on the other hand, the SCD1/SCD2 regions can have constant width regions (see SCD1/SCD2 bottom areas, and SCD1 top area; they are constant width; hence, their source/drains would be symmetrical; thus by choosing appropriate FIG. 8 variant to go with FIG. 6 type arrangement, any combination of symmetrical/asymmetrical can be achieved).
Regarding claim 19, Kim discloses in FIGs. 6-13B and related text, e.g., a semiconductor device, comprising: 
a semiconductor substrate (as described in claims above); 
an active line extending on the semiconductor substrate in a first horizontal direction and crossing a circuit region and a dummy region (as described in claims above);
line patterns extending on the semiconductor substrate in a second horizontal direction perpendicular to the first horizontal direction(as described in claims above); 
circuit source/drain regions and dummy source/drain regions above the active line (as described in claims above); and 
a plurality of semiconductor layers disposed on the active line in the circuit region (as described in claims above), wherein: 
each of the line patterns includes a gate line crossing the plurality of semiconductor layers (as described in claims above) and covering an upper surface, a side surface, and a lower surface of each of the plurality of semiconductor layers (see FIG. 11; gate NG is above fin AF which contains various regions; it is above those regions, thus it “covers” all the above surfaces, at least from a certain point of view), the line patterns include a pair of dummy lines disposed on both sides of the dummy source/drain region and adjacent to each other (as described in claims above), the active line below the dummy source/drain regions includes a first width portion having a first width (as described in claims above), a second width portion having a second width different from the first width (as described in claims above), and a first width-changing portion between the first width portion and the second width portion (as described in claims above), and the first width portion is disposed between the pair of dummy lines (as described in claims above).
Regarding claim 20, Kim discloses in FIGs. 6-13B and related text, e.g., wherein: the first width portion is adjacent to the circuit region (as described in claims above), and the active line in the circuit region has a width the same as the first width (as described in claims above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0161314) by Kim (“Kim”) in view of (US-2016/0086863) by Won et al (“Won”).
Regarding claim 12, Kim discloses in FIGs. 6-13B and related text, e.g., a semiconductor device, comprising: 
a semiconductor substrate (FIG. 15, 100 shows that view); 
a first active line extending on the semiconductor substrate in a first horizontal direction and crossing a first circuit region, a dummy region, and a second circuit region (FIG. 6, AA1-AA2 line; all as described in claims above); 
a second active line (AA3-AA4) extending on the semiconductor substrate in the first horizontal direction and crossing the first circuit region, the dummy region, and the second circuit region; and 
line patterns (DGA/NGA) extending on the semiconductor substrate in a second horizontal direction perpendicular to the first horizontal direction, wherein: 
the dummy region is disposed between the first circuit region and the second circuit region (see FIG. 6), the first active line includes a first circuit active portion in the first circuit region, a first dummy active portion in the dummy region, and a second circuit active portion in the second circuit region (AA1 portion / middle portion / AA2 portion, respectively), the second active line includes a third circuit active portion in the first circuit region, a second dummy active portion in the dummy region, and a fourth circuit active portion in the second circuit region (AA3 portion / middle portion / AA4 portion, respectively), and at least a portion of the first dummy active portion has a width different from a width of at least a portion of the second dummy active portion (see FIG. 6).

Kim does not explicitly state the first active line is disposed in an N-well region of the semiconductor substrate, the second active line is spaced apart from the N-well region of the semiconductor substrate.
To elaborate briefly on the above, the above features are likely inherent in Kim.   Kim does teach p-type and n-type transistors (FIG. 19; PU1/PD1, etc.); however, he does not go in the details of how the P-type and N-type transistors are created.  Hence, likely inherent, but not illustrated.  However, to eliminate all doubt Examiner will bring in another reference.

Won discloses in FIGs. 6A & 9 and related text, e.g., the first active (111b; p+ type) which is disposed in an N-well region (“N-well”) of the semiconductor substrate (FIG. 2A, “P-sub” for example), the second active (111c; n+ type) is spaced apart from the N-well region of the semiconductor substrate (see FIG. 6A).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Kim with “the first active which is disposed in an N-well region of the semiconductor substrate, the second active is spaced apart from the N-well region of the semiconductor substrate” as taught by Won, since applying a known technique (technique of Won, illustrating how p-type and n-type transistors are formed [Wingdings font/0xE0] p-type is formed inside N-well; the n-type is outside of it) to a known device ready for improvement (device of Kim; it is ready for improvement, since it also teaches standard cells type design (compare Won’s FIG. 9 to Kim’s FIG. 6); Kim is silent on how he forms his p-type and n-type transistors; hence, ready for improvement disclosed by Won) to yield predictable results (results are predictable since both designs are standard cell-based chip designs; hence they can be used in the same way ) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

When these specific teachings of Won are applied to design of Kim it will result in “the first active line is disposed in an N-well region of the semiconductor substrate, the second active line is spaced apart from the N-well region of the semiconductor substrate”, since this is what Kim has [Wingdings font/0xE0] lines of active, and not separate islands.

Regarding claim 13, the combined device of Kim and Won disclose in cited figures and related text, e.g., wherein: 
the line patterns include a pair of dummy lines adjacent to each other (as discussed in claims above), the first dummy active region is disposed between the pair of dummy lines (as discussed in claims above), the first circuit active portion has a first width, the second circuit active portion has a second width different from the first width (as discussed in claims above, regarding FIGs. 6 & 8 examples), the first dummy active portion includes a first width portion having a width the same as the first width (as discussed in claims above), a second width portion having a width the same as the second width (as discussed in claims above), and a first width-changing portion between the first width portion and the second width portion (as discussed in claims above), the first width-changing portion is disposed between the pair of dummy lines (as discussed in claims above), and the pair of dummy lines limit the first dummy active portion and limit the second dummy active portion (not sure what “limit” means in the instant context; for purposes of rejection, please note that the area outside of the 2 DGA’s, is connected to the NGA’s; hence, it is not really “dummy active portion” in that way (since it has connection to the functional NGA); hence, reading on limitations).
Regarding claim 14, the combined device of Kim and Won disclose in cited figures and related text, e.g., wherein the first width- changing portion of the first dummy active portion is adjacent to one of the pair of dummy lines (it is between them; hence, meeting limitations).
Regarding claim 15, the combined device of Kim and Won disclose in cited figures and related text, e.g., further comprising: 
a plurality of first semiconductor layers stacked in the first circuit active portion and spaced apart from each other (a stack of layers is shown for example, in FIG. 16; 100/160/182/184); they go all across each of AA lines); 
a plurality of second semiconductor layers stacked in the third circuit active portion and spaced apart from each other (same thing as above; consider FIG. 6 to continue vertically up and down, repeating pattern of layers, all in cell rows, as shown, for example in FIG. 8 of Won; an arbitrary row above/below the one shown in FIG. 6 would read on “third circuit active”, ,etc.); 
a device gate line (various NGA’s) extending in the second horizontal direction and overlapping the plurality of first semiconductor layers and the plurality of second semiconductor layers in the first circuit region (as illustrated in FIG. 6; also see NG in FIG. 16); 
first circuit source/drain regions disposed on both sides of the device gate line on the first circuit active portion and connected to the plurality of first semiconductor layers (as described in claims above; also, see FIG. 16, 182/184); 
second circuit source/drain regions disposed on both sides of the device gate line on the second circuit active portion and connected to the plurality of second semiconductor layers (same thing as above; it is a repeating pattern, of which FIGs. 6 and FIG. 16 are examples); 
first source/drain contact plugs electrically connected to the first circuit source/drain regions (as described in claims above); and 
second source/drain contact plugs electrically connected to the second circuit source/drain regions (as described in claims above).
Regarding claim 16 the combined device of Kim and Won disclose in cited figures and related text, e.g., wherein: one of the first source/drain contact plugs has a first length in the second horizontal direction, and the other of the first source/drain contact plugs has a second length different from the first length in the second horizontal direction (see FIG. 18; contacts of various sizes are shown; in particular see 262, which is quite a bit bigger, when compared to normal contacts; thus meeting limitations).
Regarding claim 17, the combined device of Kim and Won disclose in cited figures and related text, e.g., further comprising: 
a power wiring (VDD/VSS in FIG. 19; illustrated visually in FIGs 6A-B  of Won); 
a routing wiring having a width less than a width of the power wiring (see FIG. 6B of Won for example of such wiring; 113f, horizontal, is less in width than VDD/VSS); 
a first lower via disposed below the power wiring (FIGs. 6A-B of Won; connections from VDD/VSS to active); and 
a second lower via disposed below the routing wiring (for example, 113f connection to active), wherein: 
the first length is greater than the second length (as shown for example in FIG. 18, as discussed above; such limitations are at the very least obvious in light of Kim’s explicit teachings [Wingdings font/0xE0] Kim teaches that contacts/plugs do not have to be symmetrical and illustrates it; hence, rotating such a contact/plug is at the very least obvious in light of Kim’s explicit teachings), a contact plug of the first source/drain contact plugs having the first length is electrically connected to the power wiring through the first lower via (as described above; obvious in light of Kim’s teachings; Kim teaches you have options; use them), and a contact plug of the first source/drain contact plugs having the second length is electrically connected to the routing wiring through the second lower via (as described above; obvious in light of Kim’s teachings; Kim teaches you have options; use them).
Regarding claim 18, the combined device of Kim and Won disclose in cited figures and related text, e.g., further comprising a first base line (presumably it refers to fins; Kim teaches fins 210/220/230/240) extending in the first horizontal direction on the semiconductor substrate, wherein: the first active line is disposed on the first base line, and the first base line has a width greater than a width of the first active line (it is notoriously well-known that fins can have a slanting shape as described above (top narrower than the bottom); for example, US-10,128,241 (assigned to Samsung), shows in FIG. 3C, fins FA; they have wide base (near bottom of FA) and narrow at the top (near the top); thus meeting above limitations; again, this is a very normal way to do things; Examiner specifically chose a Samsung reference to eliminate all doubt; there are huge number of references that teach such limitations, since it is such a normal feature; also, just noticed; taught by Kim in FIG. 11, see AF and related text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
07/02/2022

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894